Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages lack antecedent basis:
Claims 3, 6, 8-12  -- the one or more worker processes --
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 7 it is not clearly defined as to what constitutes the term “a lower bound memory threshold”. For purposes of examination it is interpreted to as a memory amount threshold of the host. 
As per claims 13 and 19, they are rejected for having similar issue as claim 1. 
As per claim 6, line 3, it is not clearly defined what the relationship is between the term “a lower bound memory threshold”, and “a worker process memory threshold” (i.e. each worker process has its own threshold? Lower /upper?)
As per claims 2-12, 14-18 and 20, they are rejected as being dependent on rejected claims 1, 13 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter AAPA) in view of Myrick et al. (U.S. Pub. 20150347181 A1).

As per claim 1, AAPA teaches the invention substantially as claimed including a computer-implemented method comprising:
executing, by at least one processor of a host computing device, a pre-fork worker process model to process incoming requests, the pre-fork worker process model comprising a plurality of worker processes (par. 0003 To meet rising demands, many conventional service hosting systems employ a pre-fork service hosting 
… terminating one or more worker processes of the plurality of worker processes (par. 0005 Some conventional systems … solve this memory consumption growth issue by terminating workers who are consuming large amounts of memory).
AAPA does not expressly disclose: identifying a host memory amount corresponding to memory utilized across the pre- fork worker process model at the host computing device; determining that the host memory amount satisfies a lower bound memory threshold; and based on the lower bound memory threshold being satisfied, terminating one or more worker processes of the plurality of worker processes.
However, Myrick teaches: identifying a host memory amount corresponding to memory utilized across the pre- fork worker process model at the host computing device; determining that the host memory amount satisfies a lower bound memory threshold; and based on the lower bound memory threshold being satisfied, terminating one or more worker processes of the plurality of worker processes (par. 0046 … determining (at block 405) whether the available physical memory on the device is low. … In one embodiment, when the ratio of available physical memory to total physical memory is below a threshold, the available physical memory on the device is considered to be low. par. 0052 At block 435, process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA by incorporating the method of memory management by terminating application processes as set forth by Myrick because the ability to terminate application processes consuming the most would provide for maintaining stability of memory usage within the host machine. 

As per claim 2, Myrick  teaches further comprising determining a worker memory amount for each of the plurality of worker processes (par. 0052 … the termination of active foreground applications is according to a sorted sequence in which the foreground application that is using the most amount of memory space is killed first. That is, applications to be terminated may be selected based on amount of memory used the applications).

As per claim 3, Myrick further teaches assigning a number of worker processes having highest worker memory amounts of the plurality of worker processes as the one or more worker processes to terminate (par. 0052 … In one embodiment, the termination of active foreground applications is according to a sorted sequence in which the foreground application that is using the most amount of memory space is killed first).

As per claim 6, Myrick teaches further comprising determining the one or more worker processes to terminate based on the one or more worker processes having a worker memory amount above a worker process memory threshold (par. 0068 In one embodiment, when the memory consumption limit of the new state is smaller than the memory consumption limit of the old state and the memory footprint of the application is larger than a certain percentage (e.g., 80%) of the memory consumption limit for the new state, the state transition manager 720 sends a memory pressure; par. 0005 In one embodiment, the foreground application programs are terminated according to a sorted sequence, in which a foreground application program that consumes the largest amount of memory space is terminated first).

As per claim 7, Myrick teaches wherein the worker memory amount for each of the plurality of worker processes comprises a shared memory sized shared with a master process and a unique memory size not shared with the master process (par. 0003, multiple applications or processes in the same device compete with each other by sharing the same memory resources; par. 0004 when … applications or processes are launched, a fixed portion [unique memory] of the device's resources may be applied to each of the applications or processes so that each application or process cannot consume more than the assigned fixed portion of the device's resources during execution).

As per claim 8, Myrick teaches further comprising providing a termination signal 

As per claim 13, it is a system having similar limitations as claim 1. Thus, claim 13 is rejected for the same rationale as applied to claim 1. Myrick further discloses at least one processor; and at least one non-transitory computer-readable storage medium storing instructions (par. 0008 … Non-transitory machine readable storage media containing executable computer program which when executed cause a data processing system to perform one or more of the methods).

As per claim 19, it is a non-transitory computer-readable medium having similar limitations as claim 1. Thus, claim 19 is rejected for the same rationale as applied to claim 1.

As per claim 20, Myrick teaches determine a worker memory amount for each of the plurality of worker processes; and assign a number of worker processes having highest worker memory amounts of the plurality of worker processes as the one or more worker processes to terminate (par. 0052 … In one embodiment, the termination of active foreground applications is according to a sorted sequence in which the foreground application that is using the most amount of memory space is killed first).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick as applied to claim 1, and further in view of Namura et al. (U.S. Pub. No. 20120233624 A1).

As per claim 4, AAPA and Myrick does not expressly teach: determining the number of worker processes based on the host memory amount, the lower bound memory threshold, an upper bound memory threshold, and a total number of worker processes; 
However, Namura teaches determining the number of worker processes based on the host memory amount, the lower bound memory threshold, an upper bound memory threshold, and a total number of worker processes (par. 0050 For example, when it is reported that the memory usage of the process P has exceeded the upper threshold, the control target selection unit 156 determines to terminate one (or more) of the active (i.e., running) SDK applications 152 [equiv. to a number processes]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA and Myrick by incorporating the method of terminating applications forth by Namura because it would provide for efficiently determining a number applications to terminate so as to maintain stability of memory usage in such system. 

As per claim 5, Namura teaches utilizing a quadratic algorithm comprising the lower bound memory threshold, the upper bound memory threshold, the total number of worker processes, and a scaling factor to determine the number of worker processes to .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick as applied to claim 1, and further in view of Price et al. (U.S. Pub. US20030037290A1 A1).

As per claims 10, AAPA and Myrick does not expressly disclose: wherein the termination signal causes the one or more worker processes to terminate upon completing a current task, 
However, Price suggests: wherein the termination signal causes the one or more worker processes to terminate upon completing a current task (par. 0004, the child process terminated normally after completing a task). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Myrick to incorporate the method of terminating processes normally after completing a task as set forth by Price, because it would allow for terminating processes gracefully when resource are not need immediately.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick as applied to claim 1, and further in view of Spiegel et al. (U.S. Pub. 20030188217 A1).

As per claims 10, AAPA and Myrick does not expressly disclose: wherein the termination signal causes the one or more worker processes to terminate upon receiving the termination signal.
However, Spiegel teaches:  wherein the termination signal causes the one or more worker processes to terminate upon receiving the termination signal (par. 0006 In a preferred embodiment, the processes are UNIX processes running under the control of an UNIX operating system kernel … In such an embodiment, the shutdown facility may notify blocking processes of an impending shutdown by driving either a SIGDANGER signal or an application exit, and may terminate processes by issuing a SIGTERM signal, followed by a SIGKILL signal if the process fails to respond to the SIGTERM signal. par. 0028 …the procedure 300 proceeds with the shutdown of all eligible processes … Preferably, this is done by sending each eligible process a SIGTERM signal, followed by a SIGKILL signal if the process does not respond to the SIGTERM signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Myrick to incorporate the technique of using normal termination signals and kill signals as set forth by Spiegel, because it would provide for terminating processes immediately in order to release resources. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick as applied to claim 1, and further in view of Geens et al. (U.S. Pub. 20010053131 A1).

As per claims 11-12, AAPA and Myrick teaches the limitations of claim 8. AAPA and Myrick does not expressly teach wherein terminating the one or more worker processes does not cause the one or more worker processes to respawn until a respawn signal is received; further comprising providing the respawn signal to one of the one or more worker processes to respawn within the pre-fork worker process model.
However, Geens teaches wherein terminating the one or more worker processes does not cause the one or more worker processes to respawn until a respawn signal is received; further comprising providing the respawn signal to one of the one or more worker processes to respawn within the pre-fork worker process model (par. 0019 … detect that the router application RAP has crashed … there is a respawning means RM that is adapted to generate a signal to restart the BGP router application RAP and additionally notify the signaling reception means SRM of the router ROU1 that the BGP router application RAP has successfully restarted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the AAPA and Myrick to incorporate the technique of generating a signal to respawn a BGP router Application as set forth by Geens, because it would provide for efficiently restarting processes upon receiving a respawn signal. This would have allowed for restating processes on demand or when workload is available.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Myrick as applied to claim 13, and further in view of Chandra et al. “An observation-based approach towards self-managing web servers”, and further in view of Berman et al. (U.S. Pub. No. 20090070766 A1).

As per claim 14, AAPA and Myrick teaches the limitations of claim 13. AAPA and Myrick does not expressly teach: prevent, while an incoming queue threshold and an idle worker threshold are satisfied, the one or more terminated worker processes from respawning within the pre-fork worker process model; and respawn, while the incoming queue threshold and the idle worker threshold are not satisfied, a terminated worker process of the one or more terminated worker processes within the pre-fork worker process model.
However, Chandra teaches prevent, while an incoming queue threshold … are satisfied, the one or more terminated worker processes from respawning within the pre-fork worker process model; and respawn, while the incoming queue threshold … are not satisfied, a terminated worker process of the one or more terminated worker processes within the pre-fork worker process model (page 1176, left column lines 1-9, Apache can vary the size of the process pool dynamically depending on the load—it starts with a certain number of children and spawns additional processes as the load increases. The limit on the maximum number of children is determined by a statically defined parameter, MaxClients (this parameter imposes a limit on the number of concurrent Apache processes to prevent memory exhaustion and thrashing in the system). Once this limit is reached, no additional children are created; page 1176, right column, lines 42-46, Hence, when the load increases, Apache spawns additional child processes to service newly arriving equiv. queue threshold] is reached eventually; page 1177, left column, lines 3-8 most Web servers such as Apache set a threshold on this limit to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA and Myrick by incorporating the method of preventing the spawning threads based on a load as set forth by Chandra because the ability to set a queue threshold or limit would allow to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching. 
AAPA, Myrick and Chandra does expressly teach: an idle worker threshold.
However, Berman teaches: an idle worker threshold (par. 0030 … In some embodiments, the thread is terminated when the number of threads in the thread pool 250 is above LWM+1 (first condition) and this channel has too many threads (i.e., more than MaxBT threads) blocked on a receive (second condition). The first condition implies that there is a certain critical mass of threads, and the second condition implies that there are too many threads idle on this channel or that this channel is not very busy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of AAPA, Myrick and Chandra by including an idle thread threshold as set forth by Berman, because it would provide for maintaining an optimal number of processes in part by considering a maximum 

As per claim 15, Chandra teaches wherein the incoming queue threshold and the idle worker threshold are not satisfied when either the incoming queue threshold is not satisfied or the idle worker threshold is not satisfied (page 1176, left column lines 1-9, Apache can vary the size of the process pool dynamically depending on the load—it starts with a certain number of children and spawns additional processes as the load increases. The limit on the maximum number of children is determined by a statically defined parameter, MaxClients (this parameter imposes a limit on the number of concurrent Apache processes to prevent memory exhaustion and thrashing in the system. That is, additional processes may be added while the MaxClients [queue threshold] is not satisfied).

As per claim 16, Chandra teaches wherein the incoming queue threshold is satisfied when a number of incoming requests are at or above the incoming queue threshold (page 1177, left column, lines 3-8 most Web servers such as Apache set a threshold on this limit [queue threshold] to prevent spawning of too many processes in the system that could result in other performance problems due to excessive swapping and context switching. That is, prevents spawning/respawning of processes when the limit is not satisfied).

As per claim 17, Berman teaches wherein the idle worker threshold is satisfied 

As per claim 18, Chandra teaches further respawning a first worker process of the one or more terminated worker processes; and determining that the incoming queue threshold and the idle worker threshold are still not satisfied before respawning a second worker process of the one or more terminated worker processes (page 1176, left column lines 1-9, Apache can vary the size of the process pool dynamically depending on the load—it starts with a certain number of children and spawns additional processes as the load increases. The limit on the maximum number of children is determined by a statically defined parameter, MaxClients (this parameter imposes a limit on the number of concurrent Apache processes to prevent memory exhaustion and thrashing in the system). Once this limit is reached, no additional children are created; page 1176, right column, lines 42-46, Hence, when the load increases, Apache spawns additional child processes to service newly arriving connections (since existing processes are servicing other connections). As the load increases, the MaxClient limit [equiv. queue threshold] is reached eventually). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195